Title: From Alexander Hamilton to William C. Bentley, 10 July 1799
From: Hamilton, Alexander
To: Bentley, William C.


          
            Sir,
            N. York July 10th. 1799
          
          The expence for fitting the hats will be defrayed by the Purveyor of Supplies (Tench Francis at Philadelphia) to whom an account must be sent certified by you—If any materials have been purchased on the public accounts vouchers of the Cost must accompany the Account.
          It is not determined by the Secy. of War how far the appointments of Cadets Shall at present proceed. But it will be agreeable that you should recommend fit Characters without giving expectation.
          The recommendation of Mr. Cole has been communicated to the Secy. of War with the proper support.
          With great consideration &c—
          
            P.S. The following appointments have been made for your Regiment.
            Of William K. Blue Capt. vice Turner declined
            Wm. Saunders 1st. Lt. vice Carrington dec.
            John Crump Do. vice Morgan Pay Mr.
            Bartlett Anderson 2nd. Lt. vice Heiskill Adjt.
            Francis W. Cook Do. vice Deane declined
            Philip Roots Do. vice Starke Qr. Master
            Francis H. Peyton Surgeon
            Thaddeus Capron & Jas. W. Wallace Mates
          
        